DETAILED ACTION                                                                                                                                                                                                                                                                                                                                           Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) forms PTO-1149 filed 03/02/2020, 03/06/2020, & 05/20/2020.  These IDS have been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Claim 1 recite method steps including determining a relationship and performing a first compensation which are considered an abstract idea that can be performed mentally.  Claims 10 and 15 both recite the method steps as carried out by a computer functioning at a high level of generality.
This judicial exception is not integrated into a practical application because there are no additional elements whatsoever that tie the abstract idea to the technology 
Likewise, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements claimed.
Dependent claims 2-9  and 11-14 all are directed to either the algorithm used in the determination step or generic computer components used to do the performing step thus fail to integrate the abstract idea into a practical application or recites additional elements amounting to significantly more than the claimed abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8, 9, 11, and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 5, 8, and 9 the term “actual sensitivity” is unclear.  What is the difference between an “actual sensitivity” and a sensitivity arrived at through calibration of the gas detector by the method steps already claimed?  In other words, the method 

The same rejection apples mutatis mutandis to claims 11 and 13 which also recite an “actual” sensitivity.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 10-15 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Shoji (EP 1 510 814).

Regarding claim 1, Shoji discloses in at least figure 18 a method for detecting a gas concentration using a gas detection device (¶[0008]), the method comprising: a) determining a first relationship between a baseline drift of the gas detection 5device with respect to a gas concentration and an environmental temperature (¶¶ [0035]-[0036]), and b) performing, based on the baseline drift of the gas detection device with respect to a gas having a first temperature, a first compensation on a gas concentration output value of the gas having the first temperature determined by the gas detection device (¶¶[0037]-[0038]).
  
Regarding claim 2, Shoji discloses the first relationship comprises a first functional 10relationship Y=F1(T), where T is the environmental temperature and Y is the baseline drift (¶ [0036], see equations 1&2). 

Regarding claim 3, Shoji discloses the first functional relationship is the following: Y=a1T2+b1T+C1, where a1, b1, and c1 are constants determined via a fitting process (¶ [0036], see equations 1&2).  

Regarding claim 4, Shoji discloses the first compensation is calculated according to the following formula:  15C'=C-Y1, where C is an original gas concentration output value of the gas detection device, Yi is the baseline drift of the gas detection device with respect to the gas having the first temperature, and C' is a gas concentration output value of the gas detection device after the first compensation (¶ [0037], see equations 3&4).
  
Regarding claim 5 (as best understood), Shoji discloses determining a second relationship between a sensitivity of the gas detection device to a 20gas and an environmental temperature (¶¶ [0039]-[0040]),11H0065037-US separately calculating a first sensitivity of the gas detection device to a gas having a calibration point temperature and a second sensitivity to the gas having the first temperature according to the second relationship (¶ [0040], see equations 5&6), and performing a second compensation on the second sensitivity based on the first sensitivity and 5an actual sensitivity of the gas detection device to the gas having the calibration point temperature (¶ [0041], see equations 7&8).

Regarding claim 6, Shoji discloses the second relationship comprises a second functional relationship S=F2(T), where T is the environmental temperature and S is the sensitivity (¶ [0040], see equations 5&6).
  
Regarding claim 7, Shoji discloses the second functional relationship is the following: S=a2T2+b2T+C2, where a2, b2, and c2 are constants determined via a fitting process (¶ [0040] see equations 5&6).
  
Regarding claim 2010, Shoji discloses a gas detection device (24), comprising a first compensation unit (27) (¶ [0028]), configured to 12H0065037-USacquire a baseline drift of the gas detection device with respect to a gas having a first temperature (¶¶ [0035]-[0036]) and perform, based on the baseline drift, a first compensation on a gas concentration output value of the gas having the first temperature determined by the gas detection device (¶¶ [0037]-[0038], [0053]).
  
Regarding claim 511 (as best understood), Shoji discloses the gas detection device (24) further comprises a second compensation unit (27), configured to acquire a first sensitivity of the gas detection device to a gas having a calibration point temperature and a second sensitivity to the gas having the first temperature (¶¶[0039]-[0040]), and 10perform a second compensation on the second sensitivity based on the first sensitivity and an actual sensitivity of the gas detection device to the gas having the calibration point temperature (¶ [0041]).  
Regarding claim 12, Shoji discloses the gas detection device (24) further comprises a first fitting unit (27), configured to determine a first relationship between a baseline drift of 15the gas detection device with respect to a gas concentration and an environmental temperature (¶¶ [0035]-[0036]).  

Regarding claim 13, Shoji discloses the gas detection device (24) further comprises a second fitting unit (27), configured to determine a second relationship between a sensitivity of the gas detection device to a gas and an environmental temperature (¶¶ [0040]-[0041]).  

Regarding claim 2014, Shoji discloses the gas detection device further comprises a communication unit (27), the communication unit communicating with an external system (1, 25, 26) to acquire fitting information to configure the first relationship and/or the second relationship (¶ [0028]). 
 
Regarding claim 15, Shoji discloses a machine-readable storage medium, having a batch of computer-executable instructions stored thereon, wherein the computer-executable instructions, when executed by a processor (27), implement the method according to claim 1 (see ¶¶ [0028] and [0053] along with rejection of claim 1 above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and represents the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914.  The examiner can normally be reached on T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATALIE HULS/Primary Examiner, Art Unit 2863